                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

   UNITED STATES OF AMERICA                      )
                                                 )        Case No. 1:19-cr-76-6
   v.                                            )
                                                 )        Judge Travis R. McDonough
   GLENNA BUNCH                                  )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

  175) recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea

  to a lesser-included offense of Count One of the nine-count Second Superseding Indictment;

  (2) accept Defendant’s guilty plea to a lesser-included offense of Count One of the nine-count

  Second Superseding Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute and

  possess with intent to distribute 5 grams or more of methamphetamine (actual) and 50 grams or

  more of a mixture and substance containing a detectable amount of methamphetamine, a

  Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846;

  and (4) order that Defendant remain out of custody subject to the Order Setting Conditions of

  Release (Doc. 26) pending sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

  recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

  report and recommendation (Doc. 175) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

  follows:




Case 1:19-cr-00076-TRM-CHS Document 178 Filed 06/02/20 Page 1 of 2 PageID #: 581
     1. Defendant’s motion to withdraw her not-guilty plea to a lesser-included offense of Count

        One of the nine-count Second Superseding Indictment is GRANTED;

     2. Defendant’s plea of guilty to a lesser-included offense of Count One of the nine-count

        Second Superseding Indictment is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute and possess with

        intent to distribute 5 grams or more of methamphetamine (actual) and 50 grams or more

        of a mixture and substance containing a detectable amount of methamphetamine, a

        Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B),

        and 846; and

     4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

        Release (Doc. 26) until further order of this Court or sentencing in this matter, which is

        scheduled to take place before the undersigned on September 18, 2020, at 9:00 a.m.

     SO ORDERED.

                                              /s/Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00076-TRM-CHS Document 178 Filed 06/02/20 Page 2 of 2 PageID #: 582
